Exhibit 10.22

REVISED PRIMERICA, INC.

PERFORMANCE STOCK UNIT

AWARD AGREEMENT

Primerica, Inc. (“Primerica”) hereby grants to [NAME] (the “Participant”)
performance-based Stock Units pursuant to the Primerica, Inc. Amended and
Restated 2010 Omnibus Incentive Plan (the “Plan”), subject to the conditions and
restrictions detailed below (the “Performance Stock Units”).  Terms applicable
to the Performance Stock Units are contained in the Plan and in this Performance
Stock Unit Award Agreement (the “Agreement”).  Capitalized terms not defined
herein shall have the meaning assigned to such terms in the Plan.

1.Grant of Performance Stock Units.

Grant Date:

February 24, 2016

Target Number of Performance Stock Units:

[# UNITS]

Performance Goals:

Set forth in Exhibit A

Performance Period:

Three-year period beginning January 1, 2016 and ending on December 31, 2018

Vesting Date:

March 1, 2019

Payment Date:

March 1, 2019

 

2.Performance Stock Units.  The target number of Performance Stock Units subject
to this Agreement is set forth in Section 1 (the “Target Award”).  Primerica
will maintain an account (the “Performance Stock Unit Account”) on its books in
the name of the Participant which shall reflect such number of Performance Stock
Units awarded to the Participant.  Depending on Primerica’s level of achievement
of the performance goals set forth in Exhibit A to this Agreement (the
“Performance Goals”) for the performance period specified in Section 1 (the
“Performance Period”), the Participant may earn a number of Performance Stock
Units between 0% to 150% of the Target Award.  Each Performance Stock Unit, to
the extent earned and/or vested under the terms of this Agreement, represents an
unfunded, unsecured promise by Primerica to deliver to the Participant one share
of Primerica’s common stock, par value $.01 per share (“Common Stock”), and to
pay to the Participant in cash an amount equal to the amount of the dividends
paid by Primerica on one share of Common Stock from the Grant Date through the
payment date set forth in Section 1 (the “Payment Date”), or through the
Participant’s earlier employment termination date in certain circumstances as
set forth in Section 5 below, subject to the terms and conditions contained in
this Agreement and the Plan.  

Performance Stock Unit Award Agreement

Revised as of February 26, 2018

--------------------------------------------------------------------------------

3.Earning, Vesting and Delivery of Performance Stock Units.  After the end of
the Performance Period, the degree of Primerica’s achievement of the Performance
Goals for the Performance Period shall be calculated and certified by the
Compensation Committee of the Board of Directors and used to determine the
number of Performance Stock Units earned.  The earned Performance Stock Units
shall become vested on the vesting date set forth in Section 1 (the “Vesting
Date”), subject to earlier vesting in certain circumstances as set forth in
Section 5 below.  The Performance Stock Units so earned and vested shall be
settled by delivery within 60 days following the Payment Date of one share of
Common Stock for each such earned Performance Stock Unit and payment of the
related dividend equivalent amount described in Section 4.  Delivery of shares
of Common Stock, and cash payment of related dividend equivalent amounts, by
Primerica as described in this Section 3 shall discharge it of all of its duties
and obligations under this Agreement and the Plan with respect to the
Performance Stock Units.

4.Dividend Equivalents.  Upon the payment of a cash dividend on the Common Stock
by Primerica during the period from the Grant Date of the Participant’s
Performance Stock Units through the Payment Date, or through the Participant’s
earlier employment termination date in certain circumstances as set forth in
Section 5 below, Primerica shall credit the Performance Stock Unit Account of
the Participant with an amount equal in value to the dividends that the
Participant would have received had the Participant been the actual owner of the
number of shares of Common Stock represented by the Performance Stock Units in
the Participant’s Performance Stock Unit Account on that date.  After the end of
the Performance Period, the amount in such Performance Stock Unit Account
attributable to such dividend equivalents shall be adjusted, based on the degree
of Primerica’s achievement of the Performance Goals for the Performance Period,
in the same percentage used to determine the number of earned Performance Stock
Units.  Such amount shall become vested on the Vesting Date and shall be paid to
the Participant in cash on the Payment Date, subject to earlier vesting and/or
payment in certain circumstances as set forth in Section 5 below.

5.Termination of Employment.  In connection with a termination of the
Participant’s employment before the Vesting Date, the Participant’s Performance
Stock Units shall be treated as follows:

(a)Voluntary Resignation; Termination by Primerica for Cause.  If the
Participant voluntarily terminates employment with Primerica (other than upon a
Retirement as described in Section 5(c)) or if Primerica terminates the
Participant’s employment for Cause, vesting of the Performance Stock Units, and
any related dividend equivalent amounts described in Section 4, will cease on
the date the Participant’s employment is so terminated, the Performance Stock
Units, and related dividend equivalent amounts, will be cancelled and the
Participant shall have no further rights of any kind with respect to any
Performance Stock Units under this Agreement.

(b)Certain Other Terminations.  If either (i) the Participant’s employment is
terminated by Primerica for any reason other than (A) for Cause (as described in
Section 5(a)), (B) in connection with a Change of Control (as described in
Section 5(d)), or (C) in connection with the Participant’s disability (as
described in Section 5(e)), or (ii) the Participant terminates employment with
Primerica with Good Reason (as defined below) other than in connection with a
Change of Control (as described in Section 5(d)), the Participant’s Performance
Stock Units, and

Performance Stock Unit Award Agreement

Revised as of February 26, 2018

2

--------------------------------------------------------------------------------

related dividend equivalent amounts described in Section 4, will be deemed to
have vested on such employment termination date, contingent on satisfaction by
Primerica of the Performance Goals.  After the end of the Performance Period,
the number of the Participant’s Performance Stock Units earned will be
determined based on satisfaction of the Performance Goals over the Performance
Period.  Such amount of earned Performance Stock Units, and related dividend
equivalent amounts, will be settled by delivery of one share of Common Stock for
each such earned Performance Stock Unit, and payment in cash of any earned
dividend equivalent amounts, within 60 days following the Payment Date.  For
purposes of this Agreement, the Participant may terminate employment with Good
Reason if (1) an event or circumstance set forth in clauses (w), (x), (y) or (z)
of this subsection (b) shall have occurred and the Participant provides
Primerica with written notice thereof within 90 days after the occurrence or
existence of such event or circumstance, which notice shall specifically
identify the event or circumstance that the Participant believes constitutes
Good Reason, (2) Primerica fails to correct the circumstance or event so
identified within 30 days after the receipt of such notice (the “Cure Period”),
and (3) the Participant resigns within 30 days after the Cure Period.  For
purposes of this Agreement, “Good Reason” means, in the absence of the
Participant’s written consent, the occurrence of any of the following:

(w)a material diminution by Primerica in the Participant’s annual base salary or
a material diminution in the Participant’s target annual bonus opportunity as a
percentage of the Participant’s annual base salary, unless replaced by one or
more other bonus or incentive opportunities with a comparable aggregate bonus
and incentive opportunity;

(x)a material diminution in the Participant’s authority, duties or
responsibilities, provided that a change in the Participant’s reporting
relationship (in the absence of any other change which may constitute a material
diminution in the Participant’s authority, duties or responsibilities) shall not
constitute “Good Reason”;

(y)Primerica requiring the Participant’s principal business location to be at
any office or location more than 50 miles from the Participant’s principal
business location as of immediately prior to such relocation (other than to an
office or location closer to the Participant’s home residence); or

(z)any material breach of this Agreement by Primerica.

(c)Retirement.  If the Participant voluntarily terminates employment with
Primerica after having attained at least the age of 55 and with the sum of the
Participant’s age (in whole years) plus the Participant’s Years of Service (as
defined below) equaling 75 or more on the date of such termination (a
“Retirement”), the Participant’s Performance Stock Units, and related dividend
equivalent amounts described in Section 4, will be deemed to have vested on such
Retirement date, contingent on satisfaction by Primerica of the Performance
Goals.  After the end of the Performance Period, the number of the Participant’s
Performance Stock Units earned will be determined based on satisfaction of the
Performance Goals over the Performance Period.  Such amount of earned
Performance Stock Units, and related dividend equivalent amounts, will be
settled by delivery of one share of Common Stock for each such earned
Performance Stock Unit, and payment in cash of any earned dividend equivalent
amounts, within 60 days following the Payment Date.  For purposes of this
Agreement, the term “Years of Service” shall mean the total

Performance Stock Unit Award Agreement

Revised as of February 26, 2018

3

--------------------------------------------------------------------------------

number of years the Participant’s period of service to Primerica and any
Subsidiary as of the date the Participant terminates employment.

(d)Change of Control.  If, in the event of a Change of Control, either (i) the
Participant’s employment is terminated by Primerica (or a successor entity)
other than for Cause, or (ii) the Participant terminates employment with
Primerica (or a successor entity) with Good Reason, at any time during the
period that begins on the date 6 months before the date of such Change of
Control and ends on the date 24 months after the date of such Change of Control,
the number of the Performance Stock Units in the Participant’s Target Award (as
the same may be adjusted in connection with the Change of Control transaction
per the terms of the Plan), and the related dividend equivalent amounts
described in Section 4, will be deemed to have vested on such employment
termination date.  Such vested Performance Stock Units, and related dividend
equivalent amounts, will be settled within 60 days following the date the
Participant’s employment is so terminated or, for a Participant whose employment
terminates during the 6-month period preceding the Change of Control, within 60
days following the date of the Change of Control, by delivery of one share of
Common Stock for each such vested Performance Stock Unit (as the same may be
adjusted in connection with the Change of Control transaction per the terms of
the Plan) and payment of the related dividend equivalent amount described in
Section 4.  

(e)Disability.  If the Participant’s employment is terminated by Primerica
following completion of the Participant’s approved disability leave pursuant to
the applicable Primerica disability policy, the number of the Performance Stock
Units in the Participant’s Target Award, and the related dividend equivalent
amounts described in Section 4, will be deemed to have vested on such employment
termination date.  Such vested Performance Stock Units, and related dividend
equivalent amounts, will be settled within 60 days following the date the
Participant’s employment is so terminated by delivery of one share of Common
Stock for each such vested Performance Stock Unit and payment of the related
dividend equivalent amount described in Section 4.

(f)Death.  If the Participant’s employment is terminated upon the Participant’s
death, the number of the Performance Stock Units in the Participant’s Target
Award, and related dividend equivalent amounts described in Section 4, will be
deemed to have vested on the date of the Participant’s death.  Such vested
Performance Stock Units, and related dividend equivalent amounts, will be
settled within 60 days following the date of the Participant’s death by delivery
of one share of Common Stock for each such vested Performance Stock Unit and
payment of the dividend equivalent amount described in Section 4, to the
personal representative of the Participant’s estate or recipient thereunder
pursuant to the terms of the Participant’s will or the applicable laws of
descent and distribution.  Notwithstanding the provisions of Sections 5(b) and
5(c), if following a termination described in Section 5(b) or a Retirement
described in Section 5(c), a Participant dies prior to the end of the
Performance Period, settlement of such Participant’s Performance Stock Units
will be made under the terms described in this Section 5(f).  

(g)Settlement.  Delivery of shares of Common Stock, and cash payment of related
dividend equivalent amounts, by Primerica as described in this Section 5 shall
discharge it of all of its duties and obligations under this Agreement and the
Plan with respect to the Performance Stock Units.  

Performance Stock Unit Award Agreement

Revised as of February 26, 2018

4

--------------------------------------------------------------------------------

(h)Release Agreement.  Notwithstanding the foregoing, payment with respect to
the Participant’s Performance Stock Units following termination of employment as
described in subsections (b), (c), (d) or (e) above shall be subject to and
conditioned upon the Participant having executed a waiver of claims and general
release of Primerica, in a form reasonably acceptable to Primerica, and for
which any revocation rights have expired.  If a Participant fails or refuses to
execute such a waiver of claims and general release, or timely revokes a
previously executed waiver of claims and general release, before the Payment
Date, such amounts will not vest as described in subsections (b), (c), (d) or
(e) above, as the case may be, and the Performance Stock Units will be
cancelled, and the Participant shall have no further rights with respect to such
Performance Stock Units.  

6.Stockholder Rights.  The grant of Performance Stock Units does not entitle the
Participant to any rights of a stockholder of Common Stock, including dividends
or voting rights, until such time as the Performance Stock Units are settled in
Common Stock.  

7.Nontransferable.  As provided by the terms of the Plan, no rights granted
under this Agreement, nor any shares of Common Stock issuable pursuant to this
Agreement, shall be transferable or assignable by the Participant (or by any
other person), other than by will or by the laws of descent and distribution,
and they may not be pledged or hypothecated in any way, prior to the issuance
and delivery of the shares of Common Stock pursuant to this Agreement.  Any
attempted transfer, assignment, pledge or other disposition contrary to the
provisions of the Plan and this Agreement shall be null and void and without
legal effect.

8.Consent to Electronic Delivery.  In lieu of receiving documents in paper
format, by receipt of the Performance Stock Units, the Participant consents, to
the fullest extent permitted by law, to electronic delivery of any documents
that Primerica may be required to deliver (including, but not limited to, stock
certificates, prospectuses, prospectus supplements, grant or award notifications
and agreements and all other forms or communications) in connection with the
Performance Stock Units.  Electronic delivery of a document to the Participant
may be via a Primerica e-mail system or by reference to a location on an
Internet site to which the Participant has access.

9.Tax Withholding.  The Participant shall be responsible for any applicable
taxes and penalties, and any interest that accrues thereon, incurred in
connection with the Performance Stock Units, including the payment of any
dividends with respect thereto.  Primerica or a Subsidiary employing the
Participant has the authority and the right to deduct or withhold, or require
the Participant to remit to the employer, an amount sufficient to satisfy
withholding requirements with respect to applicable federal, state, local,
foreign or other governmental taxes or charges (including, without limitation,
income, payroll and excise taxes) and to take such other action as may be
necessary to satisfy any such withholding obligations.  

10.Compliance with EESA.  To the extent that the Participant and the Performance
Stock Units are subject to Section 111 of the Emergency Economic Stabilization
Act of 2008, as amended, and any regulations, guidance or interpretations that
may from time to time be promulgated thereunder (“EESA”), then any payment of
any kind provided for by, or accrued with respect to, the Performance Stock
Units must comply with EESA, and the Agreement and the Plan will be interpreted
or reformed to so comply.  If requested by Primerica, the Participant will grant

Performance Stock Unit Award Agreement

Revised as of February 26, 2018

5

--------------------------------------------------------------------------------

to the U.S. Treasury Department (or other body of the U.S. government) and to
Primerica a waiver in a form acceptable to the U.S. Treasury Department (or
other body) and Primerica releasing the U.S. Treasury Department (or other body)
and Primerica from any claims that the Participant may otherwise have as a
result of the issuance of any regulations, guidance or interpretations that
adversely modify the terms of the Performance Stock Units that would not
otherwise comply with the executive compensation and corporate governance
requirements of EESA or any securities purchase agreement or other agreement
entered into between Primerica or its affiliates and the U.S. Treasury
Department (or other body) pursuant to EESA.

11.Entire Agreement.  The Agreement and the Plan constitute the entire
understanding between Primerica and the Participant regarding the Performance
Stock Units and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof.

12.No Right to Employment.  Nothing contained herein, in the Plan, or in any
prospectus shall confer upon the Participant any rights to continued employment
or employment in any particular position, at any specific rate of compensation,
or for any particular period of time.

13.Arbitration.  Any disputes related to the Performance Stock Units shall be
resolved by arbitration in accordance with Primerica’s arbitration policies.  In
the absence of an effective arbitration policy, the Participant acknowledges and
agrees that any dispute related to the Performance Stock Units shall be
submitted to arbitration in accordance with the Commercial Rules of the American
Arbitration Association, if so elected by Primerica in its sole discretion.

14.Conflict. In the event of a conflict between the Agreement and the Plan, the
Plan shall control.

15.Governing Law.  The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

16.Internal Revenue Code Section 409A.  The intent of the parties is that the
payments and benefits under this Agreement comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and regulations and other official
guidance issued thereunder (“Code Section 409A”), to the extent subject thereto
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and be administered to be in compliance with Code Section
409A.  Consistent with such intent, references to the Participant’s termination
of employment or words of similar import as used in this Agreement shall mean
the Participant’s “separation from service” as such term is used in Code Section
409A.  In the case of a Participant who is a “specified employee” (as such term
is used in Code Section 409A), amounts payable upon the Participant’s separation
from service shall be, to the extent required under Code Section 409A, made on
the date that is six (6) months following the date of the Participant’s
employment termination (or, if earlier, the date of the Participant’s
death).  Each installment or other payment under this Agreement shall be treated
as a separate payment for purposes of Code Section 409A.  To the extent that
payments and benefits under this Agreement are nonqualified deferred
compensation subject to Code Section 409A and are contingent upon the
Participant’s taking any employment-related action, including without limitation
execution (and nonrevocation) of another agreement, such as a release agreement,
and the period within which such action(s) may be taken by the Participant would
begin

Performance Stock Unit Award Agreement

Revised as of February 26, 2018

6

--------------------------------------------------------------------------------

in one calendar year and expire in the following calendar year, then such
amounts or benefits shall be paid in such following calendar year.

17.Successors and Assigns.  This Agreement shall be binding on all successors
and assigns of the Participant, including, without limitation, the estate of the
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.  This Agreement shall be binding on Primerica and its successors and
assigns.

18.Reimbursement or Cancellation of Certain Awards.  The Performance Stock Units
will be subject to repayment by the Participant to Primerica (i) to the extent
set forth in the Plan and (ii) to the extent the Participant is, or in the
future becomes, subject to (a) any other Primerica or affiliate “clawback” or
recoupment policy that is adopted to comply with the requirements of any
applicable laws, rules or regulations, or otherwise or (b) any applicable laws
which impose mandatory recoupment, under circumstances set forth in such
applicable laws.  Further, in the event that the Committee determines that the
Performance Stock Units would not have been granted, vested or paid absent fraud
or misconduct of the Participant, the Committee, in its discretion, shall take
such action as it deems necessary or appropriate to address the fraud or
misconduct.  Such actions may include, without limitation and to the extent
permitted by applicable law, in appropriate cases, causing the partial or full
cancellation of any Performance Stock Units granted to the Participant or
requiring partial or full repayment of the value of the Common Stock acquired on
settlement of the Performance Stock Units, in each case as the Committee
determines to be in the best interests of Primerica.

 

 

 

 

Performance Stock Unit Award Agreement

Revised as of February 26, 2018

7